848 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gary Paul RAYMOND, James De Arman, II, Ronald E. Shell,Donald E. Shell, Daniel H. Knight, Clarence B. Gour, MichaelJ. Maxfield, Alexander J. Szilagyi, Thaddeus H. Turner,Edward W. Meyerhoffer, Roger Aultman, Richard Ralston,William F. Flannery, Defendants-Appellants.
No. 87-1974.
United States Court of Appeals, Sixth Circuit.
May 24, 1988.

Before KEITH and WELLFORD, Circuit Judges, and GEORGE CLIFTON EDWARDS, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the United States' motion to dismiss this appeal taken from an order granting a preliminary injunction.  A response has been filed.


2
The record reflects that on September 15, 1987, the United States filed a complaint seeking a temporary restraining order, a preliminary injunction and a permanent injunction prohibiting the defendants from harassing certain federal and state authorities and employees.  An order granting a temporary restraining order was entered September 15, 1987.  On October 5, a hearing was held and the motion for preliminary injunction was granted.  The instant appeal was taken from that ruling.  A permanent injunction was entered on November 20, 1987, but no appeal was taken from that order.


3
An appeal from a preliminary injunction becomes moot when a permanent injunction is granted.   McDougald v. Jenson, 786 F.2d 1465, 1473 (11th Cir.), cert. denied, 107 S.Ct. 207 (1986);  Louisiana World Exposition, Inc. v. Logue, 746 F.2d 1033, 1038 (5th Cir.1984).  There is no appeal from the permanent injunction with which this appeal can be merged and the court cannot consider the propriety of the permanent injunction without the filing of a notice of appeal from that order.  See Certified Grocers of Ill. v. Produce, Fresh & Frozen Fruits & Vegetables, Fish, Butter, Eggs, Cheese, Poultry, Florist, Nursery, Landscape & Allied Employees, Drivers, Chauffeurs, Warehousemen & Helpers Union, Local 703, 816 F.2d 329, 331 (7th Cir.1987).


4
It is ORDERED that the motion to dismiss be granted and the appeal is dismissed as moot.  Rule 8, Rules of the Sixth Circuit.